Exhibit 10.67.02 AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS By and Between HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation, HCPI TRUST, a Maryland real estate trust, EMERITUS REALTY V, LLC, a Delaware limited liability company, ESC-LA CASA GRANDE, LLC, a Delaware limited liability company, and TEXAS HCP HOLDING, L.P., a Delaware limited partnership, and each a “Seller,” and collectively, as “Sellers” and EMERITUS CORPORATION, a Washington corporation, as “Buyer” TABLE OF CONTENTS Page 1. DEFINITIONS 2 2. SALE OF THE PROPERTIES 9 3. ESCROW 9 4. PURCHASE PRICE; ALLOCATION OF PURCHASE PRICE 9 5. CONDITIONS TO CLOSING; AS IS PURCHASE 11 6. CLOSING OF ESCROW 13 7. TERMINATION 20 8. REPRESENTATIONS AND WARRANTIES 22 9. CERTAIN EVENTS PRIOR TO CLOSING 25 10. POST-CLOSING MATTERS 25 11. BROKERS 26 12. MISCELLANEOUS PROVISIONS 26 EXHIBITS A-1 Description of Emeritus Master Lease A-2 Description of Summerville Master Lease A-3 Description of Painted Post Lease B Escrow General Provisions C [RESERVED] D Form of Bill of Sale E Form of Summerville Lease Amendment F Form of Release of Claims G List of Sellers, Nominees, Properties/Facilities and Purchase Price Allocation H Form of Emeritus Master Lease Termination I Form of Painted Post Lease Termination J Form of New Emeritus Guaranty of the Summerville Master Lease K Form of New Emeritus Guaranty of the Summerville Loan SCHEDULE 1 Related Purchase Agreements i AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this “Agreement”) is made and entered into as of July 31, 2007, to be effective as of June 14, 2007 (the “Effective Date”), by and among HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (“HCP”), HCPI TRUST, a Maryland real estate trust (“HCP Trust”), EMERITUS REALTY V, LLC, a Delaware limited liability company (“ER-V”), ESC-LA CASA GRANDE, LLC, a Delaware limited liability company (“ESC-La Casa Grande”), and TEXAS HCP HOLDING, L.P., a Delaware limited partnership (“Texas HCP”) (each, a “Seller,” and collectively, “Sellers”) and EMERITUS CORPORATION, a Washington corporation (“Buyer”), as follows: RECITALS A.Each Seller is the owner (fee or leasehold, as applicable) of one or more the Properties (as defined below) as indicated opposite the name of such Property on
